DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12 July 2022.  These drawings are acceptable.

Response to Amendment
The amendment filed 12 July 2022 has been entered. Claims 1-16 remain pending in this application.  Claims 1, 8, 9, and 13-16 have been amended.  Applicant's amendment to the specification and the claims have overcome each and every objection, 101 rejection, and 112(b) rejection previously set forth in the Non-Final Office Action mailed 14 April 2022. 

Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant has argued that Smith is limited to calculating a first dew point and such calculation does not include using a first calibration offset.  Applicant argue that Smith only uses a correction factor based on the difference between the expected value for the second relative humidity measurement and the actual second relative humidity measurement.  Finally Applicant argues that Smith only applies such correction factor to subsequent measurements by the relative humidity sensor.  These arguments have been carefully considered but are not persuasive for at least the following reasons.  
First, regarding the argument that no first calibration offset is used, Smith’s module 222 makes a determination of the of the relative humidity RH1 from the humidity sensor 218 and first dew point Td1.  It is noted that in para [0030] the module 222  utilizes a correction offset for subsequent relative humidity measurements.  Therefore, in the very first instance, it can be assumed that the offset is a number which does not offset the measurement (e.g. 0).  Secondly, Smith also teaches in para [0031] that the apparatus also executes instructions to recalibrate relative humidity measurements over a period of use.  As such it is understood that during recalibration, the correction offset of previous measurements is utilized and is considered the first calibration offset.  
Regarding claims 2-3, 9-11, and 13-14, the Applicant has relied upon similar arguments presented with respect to claim 1.  These arguments have been carefully considered but are not persuasive for at least the reasons set forth in claim 1 above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 10, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. US 2005/0253912 (Smith).
Regarding claim 1, Smith teaches a method of calibrating a humidity sensor device (see abstract – method for humidity calibration) comprising the steps of:
a) determining, by the humidity sensor device using a first calibration offset, a first dew point and a first relative humidity at a first temperature in an environment (see para [0025] – relative humidity RH1 and first dew point Td1 are determined from humidity sensor 218 at first temperature T1);
b) subsequently heating the humidity sensor device by self-heating, thereby heating the environment to a second temperature higher than the first temperature (see para [0026-0027] – temperature is raised to T2 and a  new value for relative humidity RH2 and second dew point value Td2 is determined);
C) subsequently determining a second dew point at the second temperature by the humidity sensor device (see para [0026-0027] – temperature is raised to T2 and a  new value for relative humidity RH2 and second dew point value Td2 is determined);
d) subsequently determining whether the determined second dew point (Td2) differs from the determined first dew point (Td1) by more than a predetermined difference (see para [0028-0030] – first and second dew points Td1 and Td2 should be equal.  Instances where Td1 and Td2 do not equate are determined and correction factor is applied); and
e) subsequently changing the first calibration offset of the humidity sensor device by a predetermined value to obtain a second calibration offset if it is determined that the determined second dew point differs from the determined first dew point by more than the predetermined difference (see para [0030] – When Td1 and Td2 do not equate, change in sensor is accounted for by having module 222 calculate and apply a correction factor).
Regarding claim 2, Smith teaches the method according to claim 1, wherein the first and second calibration offsets are related to the relative humidity determined by the humidity sensor device (see para [0023 and 0030] – correction factor based on relative humidity determined by sensor); and
1) the first calibration offset is increased by the predetermined value if it is determined that the second dew point is lower than the determined first dew point (see para [0028-0030] – correction factor is used to make the dew point at the first temperature the same as the dew point at the second temperature, i.e. Td1=Td2.  Therefore, if the second dew point is lower, it is understood the correction factor would be used to increase the second dew point); and
2) the first calibration offset is decreased by the predetermined value if it is determined that the second dew point is higher than the determined first dew point (see para [0028-0030] – correction factor is used to make the dew point at the first temperature the same as the dew point at the second temperature, i.e. Td1=Td2.  Therefore, if the second dew point is higher, it is understood the correction factor would be used to decrease the second dew point).
Regarding claim 3, Smith teaches the method according to claim 1, wherein the predetermined value is some predetermined fraction of the first calibration offset (see para [0028-0030] – correction factor is inherently some predetermined faction of the first calibration offset as there is inherently a relationship between any two numbers.  It is noted that the pending claim language is not requiring any defined fraction, but can be any possible fraction). 
Regarding claim 9, Smith teaches the method according to claim 1, further comprising storing the first dew point (calculated values stored in memory 204 per para [0040]), the determined first relative humidity and the first temperature in a memory of the humidity sensor device (see Fig. 2 – memory 204 used to store calculated values, including dew point and relative humidity per para [0025, 0040]).
Regarding claim 10, Smith teaches method according to claim 1, wherein the heating of the humidity sensor device is a self-heating by means of a processing means of the humidity sensor device (see para [0027] – heating element 320 used to raise sensor to a second temperature).
Regarding claim 11, Smith teaches the method according to claim 1, wherein steps a) to e) are performed on a periodical basis with a time period of some hours or minutes (see para [0031] –process is performed to account for drift/environmental factors “over time” and as such  it is clear that the method is performed periodically).
Regarding claim 13, Smith teaches an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a processor, cause the processor to perform the operations comprising the method according to claim 1 (see para [0019, 0023-0025] and Fig. 2 – executable instructions exist in memory 204 and executed by controller or processor 206 to perform method of claim 1).
Regarding claim 14, Smith teaches a humidity sensor device (see Fig. 2 – device 200 with humidity sensor 218), comprising a memory for storing the non-transitory, tangible computer readable storage medium (see para [0019, 0023-0025] and Fig. 2 – executable instructions exist in memory 204 and executed by controller or processor 206 to perform method of claim 1) according to claim 13 and a processor means (processor 206) configured to run the non-transitory, tangible computer readable storage medium according to claim 13 (see para [0019, 0023-0025] and Fig. 2 – executable instructions exist in memory 204 and executed by controller or processor 206 to perform method of claim 1).


Allowable Subject Matter
Claims 4-8, 12, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record taken alone or in combination fails to teach the method according to claim 1, further comprising the subsequently performed steps of:
f) determining a new value of the first dew point based on the changed calibration offset;
g) subsequently determining a third dew point at a third temperature by the humidity sensor device;
h) subsequently determining whether the determined third dew point differs from the determined new value of the first dew point by more than a predetermined difference; and
f) subsequently changing the calibration offset of the humidity sensor device by the predetermined value if it is determined that the determined third dew point differs from the determined new value of the first dew point by more than the predetermined difference, in combination with all other claimed elements.

Claims 5, 6, 12, 15, and 16 are also indicated as allowable as they further limit claim 4.

Regarding claim 7, the prior art of record taken alone or in combination fails to teach the method according to claim 1, wherein the predetermined difference is in the range of 0.05 °C to 0.5 °C.

Regarding claim 8, the prior art of record taken alone or in combination fails to teach method according to claim 1, wherein at least the steps a) to e) are performed automatically at a predetermined time period between 10 and 2 times an hour.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868